Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Kaser on February 14, 2022.

The application has been amended as follows: 
In the Claims:
	Claim 28 has been amended in its entirety, to the following:
	--28. Back therapy apparatus operable to apply vertebral massage to a person's back, the apparatus comprising:
a support frame;
a plurality of first manipulating elements movably mounted with respect to the support frame and each one of the plurality of first manipulating elements having a respective first engagement member thereon;
a plurality of second manipulating elements movably mounted with respect to the support frame and each one of the plurality of second manipulating elements having a 
a controller operable to control actuators coupled to the first and second manipulating elements to effect individual displacement of the first manipulating elements independent of the second manipulating elements with respect to the support frame, wherein the first and second engagement members are each moveable from a direction substantially perpendicular to the person’s back to a direction that is substantially parallel to the person’s back by a respective first and second guide;
wherein the first and second engagement members are arranged such that, in use, they are arranged and distributed along the length of the vertebral column, wherein the first engagement members are situated on one side of the vertebral column and the second engagement members are situated on an opposite side of the vertebral column wherein the first and second manipulating elements are arranged in pairs, wherein each first manipulating element is associated with a corresponding second manipulating element;
wherein each first engagement member is operable to contact and manipulate a first vertebral area between spinous and transverse processes from one side of the vertebral column and each second engagement member is operable to contact and manipulate a second vertebral area between spinous and transverse processes from the opposite side of the vertebral column, wherein the first manipulating elements facilitate movement of one or more of the first engagement members into and out of contact with the vertebral area between the spinous and transverse processes separate from movement of a corresponding adjacent one or more of the second 
wherein the controller is operable to control amplitude of displacement of the first and second engagement members and wherein the controller is operable to control each of the first and second manipulating elements individually or in banks of two or more wherein the controller is operable to control and/or program a sequence of movements of the first and second manipulating elements, to create movement of the spine towards both sides, by controlling the first and second engagement members to at least partially engage the area of the spine between the spinous and transverse processes, by applying force towards the base of the area from each one of their sides and then create a first movement by applying forces towards one side first and then towards the opposite side, to compensate the first movement, wherein the apparatus is adaptable to shapes and contours of a person’s vertebral anatomy and arranged to apply a force simultaneously along the length of the spine thereby to provide therapy along the full length of the spine.--
	Claim 29, line 3, the phrase “a direction” has been amended to --the direction--.
	Claim 29, line 4, the phrase “a direction” has been amended to --the direction--.
	Claim 29, line 5, the phrase “a direction” has been amended to --the direction--.
	Claim 29, the last two lines, the phrase “a direction” has been amended to --the direction--.
	Claim 30, line 2, the phrase “unidirectional” has been deleted.
	Claim 41 has been amended in its entirety, to the following:
	--41. A massage table incorporating the back-therapy apparatus comprising: 
	a support frame;

a plurality of second manipulating elements movably mounted with respect to the support frame and each one of the plurality of second manipulating elements having a respective second engagement member thereon;
a controller operable to control actuators coupled to the first and second manipulating elements to effect individual displacement of the first manipulating elements independent of the second manipulating elements with respect to the support frame, wherein the first and second engagement members are each moveable from a direction substantially perpendicular to the person’s back to a direction that is substantially parallel to the person’s back by a respective first and second guide;
wherein the first and second engagement members are arranged such that, in use, they are arranged and distributed along the length of the vertebral column, wherein the first engagement members are situated on one side of the vertebral column and the second engagement members are situated on an opposite side of the vertebral column wherein the first and second manipulating elements are arranged in pairs, wherein each first manipulating element is associated with a corresponding second manipulating element; wherein each first engagement member is operable to contact and manipulate a first vertebral area between spinous and transverse processes from one side of the vertebral column and each second engagement member is operable to contact and manipulate a second vertebral area between spinous and transverse processes from the opposite side 
In the Specification
Paragraphs [0122], [0123], and [0124] have been replaced with the following:
[0122] The massage method comprises simultaneous dis-placement of one or more of the fingers 744 on one side of the vertebral column to apply pressure via the "fingertips" 743 to a band of soft tissue located to the side of the vertebral column; this action 944 for sensing the force on the fingers. The actuator operates under the control of a controller 945.
 [0123] As can be seen from FIG. 9 it is possible, in one action, to apply pressure along the whole length of the vertebral column. Alternatively, it is possible to apply pres-sure to one side at one end simultaneously with pressure being applied to the opposite side and opposite end of the vertebral column. This may be achieved under the control of a controller 945 which may sense the force on the fingers with integrated sensors 944.
[0124] The fingers 744 are displaced to apply pressure/ force in a localised area via the fingertips 743. However, by controlling and/or automating the procedure using a controller 945 as illustrated and described above it is possible to apply pressure at multiple locations simultaneously or in one location at a time sequentially along the length of the vertebral column.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Yoon et al. (10,675,215) discloses a back therapy apparatus (Figs. 9A-9C) operable to apply vertebral massage to a person's back, the apparatus comprising: a support frame (904); a plurality of first manipulating elements (left column of threaded fasteners 910, 912, Figs. 9A-9C) movably mounted with respect to the support frame (adjustable height see col. 13, lines 15-17) and each one of the plurality of first manipulating elements having a respective first engagement member thereon (spherical pressure member); a plurality of second manipulating elements (right column of threaded fasteners 910, 912, Figs. 9A-9C) movably mounted with respect 
Yoon is silent regarding a controller operable to control actuators coupled to the first and second manipulating elements to effect individual displacement of the first manipulating elements independent of the second manipulating elements with respect to the support frame, wherein the first and second engagement members are each moveable from a direction substantially perpendicular to the person’s back to a direction that is substantially parallel to the person’s back by a respective first and second guide; wherein the controller is operable to control amplitude of displacement of the first and second engagement members and wherein the controller is operable to control each of the first and second manipulating elements individually or in banks of two or more wherein the controller is operable to control and/or program a sequence of movements of the first and second manipulating elements, to create movement of the spine towards both sides, by controlling the first and second engagement members to at least partially engage the area of the spine between the spinous and transverse processes, by applying force towards the base of the area from each one of their sides and then create a first movement by applying forces towards one side first and then towards the opposite side, to compensate the first movement. 
Taylor teaches a related spinal therapy tool (202, Figs. 3-5) with a controller (console controller connected via electrical connection 520, Fig. 5; see the last two sentences of [0076]) operable to control actuators (501, Fig. 5) to effect individual displacement of first manipulating elements (first column of pistons 502, Fig. 5) independent of second manipulating elements (second column of pistons 502, Fig. 5; see lines 6-8 of [0022]), wherein the first and second engagement members (first and second columns of engagement pads 401, Fig. 5) are each moveable substantially perpendicular to the person’s back (vertically, Fig. 5); wherein the controller is operable to control each of the first and second manipulating elements individually (see lines 6-8 of [0022]), wherein the controller is operable to control and/or program a sequence of movements of the first and second manipulating elements, to create movement of the spine towards both sides, by controlling the first and second engagement members to at least partially engage the area of the spine between the spinous and transverse processes, by applying force towards the base of the area from each one of their sides and then create a first movement by applying forces towards one side first and then towards the opposite side, to compensate the first movement (a force towards “A’s” in Fig. 1A, and then a force towards the “B’s” in Fig. 1A, see Fig. 11 and see lines 4-11 of [0113]. When a first force is exerted upon the points marked A, a mobilizing torque is produced within the spinal joint, and then a compensating force is applied at the point marked B to work the joint back and forth in counter-rotation to obtain spinal mobilization, see the last two sentences of [0065] and the first sentence of [0066]).
Additionally, Auman (2011/0288586) and Knight (7,517,327) disclose first and second engagement members (218, Fig. 3B of Knight; 26-1 and 26-2 in Fig. 6 of Auman) each moveable from a direction substantially perpendicular to the person’s back to a direction that is substantially parallel to the person’s back (see Fig. 3B of Knight; see actuators 20-1 and 20-2 in Fig. 6 of Auman). Knight utilizes a single guide (210, Fig. 3B) to provide this movement, and this embodiment only has two manipulating elements. Auman lacks first and second guides and has a movable carriage that does not provide simultaneous force along the length of the spine
However, none of the prior art of record teaches, discloses, or fairly suggests the claimed combination of the first and second engagement members are each moveable from a direction substantially perpendicular to the person’s back to a direction that is substantially parallel to the person’s back by a respective first and second guide, and the plurality of engagement members still being configured in pairs to apply a force simultaneously along the length of the spine thereby to provide therapy along the full length of the spine. Therefore, claims 28-41 have been found allowable, since any conclusion of obviousness would be based upon improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kao (2017/0079865) discloses a back massage device that has a pair of first and second manipulating elements to drive first and second engagement members, and this provides an alternating pair of forces on the two sides of the spine (Figs. 7-8). Yang (2016/0008211) discloses a related back massage device with a plurality of first and second manipulating elements that are arranged in a pair of columns to contact either side of the patient’s spine. Borgman et al. (2015/0305959) discloses a related back surface for a seat/chair that has a plurality of individually drivable contact elements. Chaplar (4,469,093) discloses a back massage device with a plurality of driven engagement members. Russell (3,113,567) discloses a related back massage device for substantially the entire spine. Badger et al. (2,672,860) discloses a plurality of engagement members that are independently driven and provide a force simultaneously along the length of the spine. Parker (2,664,882) discloses a back massage device with two columns of a plurality of engagement members to simultaneously treat the spine along the length of the spine. Hardy (1,617,593) discloses a related back massage device with two columns of first and second manipulating elements and engagement members configured to simultaneously treat the spine along the length of the spine. Hardy et al. (1,276,526) discloses a related back massage device with two columns of first and second manipulating elements and engagement members configured to simultaneously treat the spine along the length of the spine.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785